PER CURIAM.
Upon review of the briefs and record on appeal we are of the opinion that the trial court erred in granting defendant’s motion to dismiss the information.
Defendant was charged with unlawfully and fraudulently abandoning or refusing to redeliver a hired vehicle in contravention of Section 817.52(3), Florida Statutes. The defendant filed a motion to dismiss asserting that there were no disputed material facts and that the undisputed facts failed to establish a prima facie case of defendant’s guilt within the contemplation of said section 817.52(3). The state filed a traverse and demurrer setting forth additional facts reflecting that defendant was not granted permission or authority to keep the hired vehicle beyond a certain return date. Based upon the rationale set forth in State v. Glesy, 243 So.2d 635 (Fla. 4th DCA 1971) and Camp v. State, 293 So.2d 114 (Fla. 4th DCA 1974), it is our opinion that the information adequately charged a crime under section 817.52(3), and that defendant’s motion to dismiss did not demonstrate the legal insufficiency of the information or reflect such matters as would exonerate him. State v. Giesy, supra.
Accordingly, the order granting defendant’s motion to dismiss is reversed and set aside and the cause remanded for further proceedings consistent herewith.
MAGER, DOWNEY and ANSTEAD, JJ., concur.